Exhibit 10.1

SHARE EXCHANGE AGREEMENT

 

THIS SHARE EXCHANGE AGREEMENT (hereinafter referred to as this “Agreement”) is
entered into as of this 13th day of December, 2017, by and among Eternity
Healthcare Inc., a Nevada corporation (the “Company”), Hong Kong Trillion
Holdings Limited, a company organized under the laws of Hong Kong (“HK”), Guizho
Tongren Healthy China Biotechnology Co. Ltd., a company organized under the laws
of the Peoples’ Republic of China (“Target”) and the stockholders of Target who
are signatories to this Agreement (the “Stockholders”).

 

Preliminary Statement

 

The Company is a publicly traded company whose shares of common stock are quoted
on OTC Pink under the symbol "ETAH.”

 

Target is engaged in the business of providing stem cell storage and related
medical therapies in China.

 

HK is a wholly-owned subsidiary of Trillion Enterprises Group Limited, a company
organized under the laws of the British Virgin Islands wholly owned by the
Company.

 

The Stockholders own all of the outstanding shares of the Target (the “Target
Shares”).

 

The Company, through HK, desires to acquire 100% of the issued and outstanding
shares of Target from the Stockholders in exchange for the issuance of an
aggregate of 17,181,769 shares of the common stock of the Company (the “Exchange
Shares”), and the Stockholders are willing to exchange their shares of Target
for the Exchange Shares, on the terms and subject to the conditions set forth
herein (the “Exchange”). Upon consummation of the Exchange, Target will become a
wholly-owned subsidiary of HK.

 

The boards of directors of the Company, HK and Target have determined, subject
to the terms and conditions set forth in this Agreement, that the transaction
contemplated hereby is desirable and in the best interests of their respective
stockholders.  This Agreement is being entered into for the purpose of setting
forth the terms and conditions of the proposed acquisition.

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived here from, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

ARTICLE I

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF TARGET

 

As an inducement to, and to obtain the reliance of the Company, except as set
forth in the Target Disclosure Schedules (as defined in Section 1.11 below)
annexed hereto, Target represents and warrants as follows:

 

Section 1.01 Organization.  Target has been duly organized and is validly
existing, and in good standing under the laws of the Peoples’ Republic of China
(“PRC”) and has the power and is duly authorized under all applicable laws,
regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now being conducted.  Target has
delivered to the Company or its representatives complete and correct copies of
the organizational documents of Target, each as in effect on the date hereof
(collectively, the “Target Charter Documents”).  The execution and delivery of
this Agreement does not, and the consummation of the transactions contemplated
hereby will not, violate any provision of Target’s Charter Documents.  Target
has taken all actions required by law, the Target Charter Documents, or
otherwise to authorize the execution and delivery of this Agreement.  Target has
full power, authority, and legal capacity and has taken all action required by
law, the Target Charter Documents, and otherwise to consummate the transactions
herein contemplated.

 



  

 



  

Section 1.02 Subsidiaries and Predecessor Corporations.   Target does not have
any subsidiaries, and does not own, beneficially or of record, any shares of or
control any other business entity.  

 

Section 1.03   Approval of Agreement.  The Board of Directors of Target has
authorized the execution and delivery of this Agreement by Target and the
transactions contemplated hereby, and has recommended to the Stockholders that
the Exchange be accepted.

 

Section 1.04 Valid Obligation.  This Agreement and all other agreements executed
by Target in connection herewith constitute valid and binding obligations of
Target, enforceable in accordance with its or their terms, except as may be
limited by bankruptcy, insolvency, moratorium or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.

 

 Section 1.05 No Conflict With Other Instruments.   The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of, any indenture,
mortgage, deed of trust, or other material agreement or instrument to which
Target is a party or to which any of its assets, properties or operations are
subject.

 

Section 1.06 Capitalization.  .  As of the date hereof, the authorized capital
of Target consists of _____ shares, of which _____ shares are outstanding.  The
issued and outstanding shares of Target are validly issued, fully paid, and
non-assessable and not issued in violation of the preemptive or other rights of
any person. There are no existing options, warrants, calls, or commitments of
any character relating to the authorized and unissued stock of Target.

 

Section 1.07 Financial Statements. 

 

(a) Target has made available to the Company correct and complete copies of its
(i) audited balance sheets as of December 31, 2016 (the “2016 Balance Sheet”)
and December 31, 2015 and the related audited statements of operations,
stockholders’ equity and cash flows for the year ended December 31, 2016 and
December 31, 2015, together with the notes to such statements and the report of
its independent certified public accountants thereon, and the unaudited interim
balance sheets of Target as of September 30, 2017 and 2016 and the related
unaudited statements of operations and cash flows for the nine months ended
September 30, 2017 and September 30, 2016, together with the notes to such
statements (collectively, the “Target Financial Statements”).

 

(b) The Target Financial Statements (including any related notes thereto) were
prepared in accordance with U.S. generally accepted accounting principles (“U.S.
GAAP”), applied on a consistent basis throughout the periods involved (except as
may be indicated in the notes thereto), and each fairly presents in all material
respects the financial position of Target at the respective dates thereof and
the results of operations and cash flows of Target for the periods indicated,
except that the unaudited interim financial statements were or are subject to
normal adjustments which were not or are not expected to have a  material
adverse effect upon the business, prospects, management, properties, operations,
condition (financial or otherwise) or results of operations of Target (“Material
Adverse Effect”). The balance sheets of Target included in the Target Financial
Statements are true and accurate and present fairly as of their respective dates
the financial condition of Target.  As of the date of such balance sheets,
except as and to the extent reflected or reserved against therein, Target had no
liabilities or obligations (absolute or contingent) which should be reflected in
the balance sheets of Target or the notes thereto prepared in accordance with
U.S. GAAP, and all assets reflected therein are properly reported and present
fairly the value of the assets of Target, in accordance with U.S. GAAP. The
statements of operations, stockholders’ equity and cash flows of Target reflect
fairly the information required to be set forth therein by U.S. GAAP. All of
Target’s assets are reflected in the Target Financial Statements, and, except as
set forth in the Target Disclosure Schedules or the Target Financial Statements
or the notes thereto, as of the respective dates of the Target Financial
Statements, Target had no material liabilities, direct or indirect, matured or
unmatured, contingent or otherwise.

 

(c) Target has duly and punctually paid all governmental fees and taxes which it
has become liable to pay and has duly allowed for all taxes reasonably
foreseeable and is under no liability to pay any penalty or interest in
connection with any claim for governmental fees or taxation and Target has made
any and all proper declarations and returns for taxation purposes and all
information contained in such declarations and returns is true and complete and
full provision or reserves have been made in its financial statements for all
governmental fees and taxation.

 



 2 

 



 

(d) The books and records, financial and otherwise, of Target are in all
material respects complete and correct and have been maintained in accordance
with generally accepted accounting principles consistently applied throughout
the periods involved.

 

Section 1.08 Absence of Certain Changes or Events.  Since September 30, 2017
(the “Cut-Off Date”):

 

(a) There has not been (i) any material adverse change in the business,
operations, properties, assets or condition of Target, or (ii) any damage,
destruction or loss suffered by Target (whether or not covered by insurance),
materially and adversely affecting the business, operations, properties, assets
or condition of Target.

 

(b) Target has not declared or made, or agreed to declare or make any payment of
dividends or distributions of any assets of any kind whatsoever to stockholders
or purchased or redeemed, or agreed to purchase or redeem, any of its capital
stock; (iii) waived any rights of value which in the aggregate are outside of
the ordinary course of its business or material considering its business; (iv)
made any material change in its method of management, operation, or accounting;
(v) entered into any transactions or agreements other than in the ordinary
course of business; (vi) made any accrual or arrangement for or payment of
bonuses or special compensation of any kind or any severance or  termination pay
to any present or former officer or employee; (vii) increased the rate of
compensation payable or to become payable by it to any of its officers or
directors or any of its salaried employees whose monthly compensation exceed
$1,000; or  (viii) made any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement, made to, for or with its officers, directors, or
employees.

 

(c) Target has not (i) granted any options, warrants or rights to purchase, or
issued any of its securities; (ii) borrowed or agreed to borrow any funds or
incurred, or become subject to, any material obligation or liability (absolute
or contingent), except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligations or liabilities (absolute or
contingent) other than current liabilities reflected in or shown on the Balance
Sheet and current liabilities incurred since the Cut-Off Date in the ordinary
course of business and professional and other fees and expenses in connection
with the preparation of this Agreement and the consummation of the transaction
contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights (except assets, properties, or rights
not used or useful in its business which, in the aggregate have a value of less
than $1,000), or canceled, or agreed to cancel, any debts or claims (except
debts or claims which in the aggregate are of a value less than $1,000); (v)
made or permitted any amendment or termination of any contract, agreement, or
license to which it is a party if such amendment or termination is material,
considering its business; or (vi) issued, delivered or agreed to issue or
deliver, any stock, bonds or other corporate securities including debentures
(whether authorized and unissued or held as treasury stock), except in
connection with this Agreement.

   

(d)  Target has not become subject to any law or regulation which materially and
adversely affects, or in the future, may adversely affect, its business,
operations, properties, assets or condition.

  

Section 1.09 Litigation and Proceedings.  There are no actions, suits,
proceedings, or investigations pending or, to the knowledge of Target after
reasonable investigation, threatened against it, or affecting it or its
properties, at law or in equity, before any court or other governmental agency
or instrumentality, domestic or foreign, or before any arbitrator of any
kind.  Target does not have any knowledge of any material default on its part
with respect to any judgment, order, injunction, decree, award, rule, or
regulation of any court, arbitrator, or governmental agency or instrumentality
or of any circumstances which, after reasonable investigation, would result in
the discovery of such a default. Target is not a party to or bound by, and its
properties are not subject to, any judgment, order, writ, injunction, decree, or
award.

 

Section 1.10 PRC Laws and Regulations. Target is in compliance with all
applicable laws and regulations of the PRC and the provincial and local
governments in which it is located or conducts business, except to the extent
that noncompliance would not materially and adversely affect its business,
operations, properties, assets, or condition, or result in the occurrence of any
material liability,  and all material consents, approvals, authorizations or
licenses requisite under PRC law for the due and proper establishment and
operation of its business have been duly obtained from the relevant PRC
governmental authorities and are in full force and effect.



 3 

 

 

Section 1.11   Target Disclosure Schedules.   Target has delivered to the
Company a schedule of any exceptions to the representations made herein (the
“Target Disclosure Schedules”), certified by the chief executive officer of
Target as complete, true, and correct as of the date of this Agreement in all
material respects. Target shall promptly update the Target Disclosure Schedules
and the information and data delivered to the Company hereunder after the date
hereof up to and including the Closing Date.

 

Section 1.12 Information. The information concerning Target set forth in this
Agreement and in the Target Disclosure Schedules is complete and accurate in all
material respects and does not contain any untrue statement of a material fact
or omit to state a material fact required to make the statements made, in light
of the circumstances under which they were made, not misleading.  In addition,
Target has fully disclosed in writing to Company (through this Agreement or the
Target Disclosure Schedules) all information relating to matters involving
Target or its assets or present or past operations or activities which (i)
indicated or may indicate, in the aggregate, the existence of a greater than
$50,000 liability, (ii) have led or may lead to a competitive disadvantage on
the part of Target or (iii) either alone or in aggregation with other
information covered by this Section, otherwise have led or may lead to a
material adverse effect on Target or its assets, operations or activities as
presently conducted or as contemplated to be conducted after the Closing Date,
including, but not limited to, information relating to governmental, employee,
environmental, litigation and securities matters and transactions with
affiliates.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS

 

Each of the Stockholders hereby represents and warrants to the Company,
severally and solely, as follows.

 

Section 2.01 Good Title.  The Stockholder is the record and beneficial owner,
and has good title to the shares of Target owned by such Stockholder (“Target
Shares”), with the right and authority to sell and deliver such Target Shares,
free and clear of all liens, claims, charges, encumbrances, pledges, mortgages,
security interests, options, rights to acquire, proxies, voting trusts or
similar agreements, restrictions on transfer or adverse claims of any nature
whatsoever.  Upon delivery of any certificate or certificates duly assigned,
representing the same as herein contemplated and/or upon registering of the
Company as the new owner of such Target Shares in the share register of the
Target, the Company will receive good title to such Target Shares, free and
clear of all liens.

 

Section 2.02 Power and Authority. The Stockholder has the legal power, capacity
and authority to execute and deliver this Agreement to consummate the
transactions contemplated by this Agreement, and to perform such Stockholder’s
obligations under this Agreement.  This Agreement constitutes a legal, valid and
binding obligation of the Stockholder, enforceable against the Stockholder in
accordance with the terms hereof.

 

Section 2.03 No Conflicts.  The execution and delivery of this Agreement by the
Stockholder and the performance by the Stockholder of such Stockholder’s
obligations hereunder in accordance with the terms hereof: (a) will not require
the consent of any third party or governmental entity under any laws; (b) will
not violate any laws applicable to the Stockholder and (c) will not violate or
breach any contractual obligation to which the Stockholder is a party.

 

Section 2.04 Stockholder is Not a U.S Person and is Acquiring Exchange Shares in
an Off-Shore Transaction.

 

(a) The Stockholder understands that it is intended that, and the Company is
offering and issuing the Exchange Shares to the Stockholder in reliance on an
exemption from the registration requirements of the Securities Act under
Regulation S promulgated under the Securities Act (“Regulation S”) based upon
the following representations and warranties of the Stockholder: The Stockholder
is not a “U.S. Person,” as defined in Rule 902(k) of Regulation S and the
issuance and sale of the Exchange Shares will occur in an “off-shore
transaction,” as defined in Rule 902 (h) of Regulation S.  The Stockholder has
no intention of becoming a U.S. Person, and at the time of the origination of
contact concerning this Agreement and the date of the execution and delivery of
this Agreement, the Stockholder was outside of the United States.  

 4 

 



Stockholder understands and acknowledges that each certificate representing the
Exchange Shares will be endorsed with the following legends, in addition to any
other legend required to be placed thereon by applicable federal or state
securities laws:



“THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE BEEN OFFERED TO INVESTORS WHO
ARE NOT U.S. PERSONS (AS DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF
1933, AS AMENDED (“SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED
STATES SECURITIES AND EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE
UPON REGULATION S PROMULGATED UNDER THE SECURITIES ACT.”

 

“TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION.  HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”

 

(b) The Stockholder acknowledges that neither the SEC, nor the securities
regulatory body of any state or other jurisdiction, has received, considered or
passed upon the accuracy or adequacy of the information and representations made
in this Agreement.

  

(c) The Stockholder acknowledges that he has carefully reviewed such information
as he has deemed necessary to evaluate an investment in the Company and its
securities.  To the full satisfaction of the Stockholder, the Stockholder has
been furnished all materials that he has requested relating to the Company and
the issuance of the Exchange Shares hereunder, and the Stockholder has been
afforded the opportunity to ask questions of the Company’s representatives to
obtain any information necessary to verify the accuracy of any representations
or information made or given to the Stockholder.  Notwithstanding the foregoing,
nothing herein shall derogate from or otherwise modify the representations and
warranties of the Company set forth in this Agreement, on which the Stockholder
has relied in making an exchange of the Target Shares for the Exchange Shares.



(d) The Stockholder understands that the Exchange Shares may not be sold,
transferred, or otherwise disposed of without registration under the Securities
Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the Exchange Shares or any available exemption
from registration under the Securities Act, the Exchange Shares may have to be
held indefinitely.  The Stockholder further acknowledges that the Exchange
Shares may not be sold pursuant to Rule 144 promulgated under the Securities Act
unless all of the conditions of Rule 144 are satisfied (including, without
limitation, the Company’s compliance with the reporting requirements under the
Exchange Act).

 

(g) The Stockholder agrees that, notwithstanding anything contained herein to
the contrary, the warranties, representations, agreements and covenants of the
Stockholder under this Section 2.04 shall survive the Closing for the period set
forth in Section 6.11.

 

Section 2.05 Additional Legends; Consent. The Stockholder consents to the
Company making a notation on its records or giving instructions to any transfer
agent of Exchange Shares in order to implement the restrictions on transfer of
the Exchange Shares.

 

ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE COMPANY

 

As an inducement to, and to obtain the reliance of Target and the Stockholders,
except as set forth in the Target Disclosure Schedules or the Company SEC
Reports (as each of those terms is hereinafter defined), the Company which for
purposes of this Article III includes ___ BVI and ____ HK, unless the context
requires otherwise) represents and warrants as follows:

 

Section 3.01 Organization. The Company is a corporation duly incorporated,
validly existing, and in good standing under the laws of the State of Nevada and
has the corporate power and is duly authorized under all applicable laws,
regulations, ordinances, and orders of public authorities to carry on its
business in all material respects as it is now being conducted.  The Company has
made available to Target and the Stockholders or there is included on the
Securities and Exchange Commission’s website (“EDGAR”) complete and correct
copies of the articles of incorporation and bylaws of the Company, each as in
effect on the date hereof (together, the “Company Charter Documents”). The
execution and delivery of this Agreement does not, and the consummation of the
transactions contemplated hereby will not, violate any provision of Company
Charter Documents.  The Company has taken all action required by law, its
Charter Documents, or otherwise to authorize the execution and delivery of this
Agreement, and the Company has full power, authority, and legal right and has
taken all action required by law, its Charter Documents, or otherwise to
consummate the transactions herein contemplated.

 



 5 

 

  

Section 3.02 Subsidiaries.   Except as disclosed in the Company SEC Reports (as
defined in Section 3.07 below) and for BVI and HK, the Company does not have any
subsidiaries, and does not own, beneficially or of record, any shares of any
other corporation.

 

Section 3.03 Approval of Agreement.  The Board of Directors of the Company has
authorized the execution and delivery of this Agreement by the Company and has
approved this Agreement and the transactions contemplated hereby.

  

Section 3.04 Valid Obligation.  This Agreement and all agreements and other
documents executed by Acquirer in connection herewith constitute the valid and
binding obligation of the Company, enforceable in accordance with its or their
terms, except as may be limited by bankruptcy, insolvency, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefore may
be brought.

 

Section 3.05 No Conflict With Other Instruments.   The execution of this
Agreement and the consummation of the transactions contemplated by this
Agreement will not result in the breach of any term or provision of, constitute
a default under, or terminate, accelerate or modify the terms of, any indenture,
mortgage, deed of trust, or other material agreement or instrument to which the
Company is a party or to which any of its assets, properties or operations are
subject.

 

Section 3.06 Capitalization. 

 

(a) The authorized capital stock of the Company consists of 300,000,000 shares
of common stock, par value $0.001 per share, of which 70,929,868 shares are
outstanding. All issued and outstanding shares are legally issued, fully paid,
and non-assessable and not issued in violation of the preemptive or other rights
of any person. There are no existing options, warrants, calls, or commitments of
any character relating to the authorized and unissued stock of the Company. No
shares of the Company’s common stock were reserved for issuance upon the
exercise of outstanding options to purchase the common stock; no shares of
common stock were reserved for issuance upon the exercise of outstanding
warrants to purchase shares of Company common stock; and no shares of common
stock were reserved for issuance upon the conversion of any outstanding
convertible notes, debentures or other securities.  All outstanding shares of
the Company’s common stock have been issued and granted in compliance with all
applicable securities laws and (in all material respects) other applicable laws
and regulations.

 

(b) There are no equity securities, partnership interests or similar ownership
interests of any class of any equity security of the Company, or any securities
exchangeable or convertible into or exercisable for such equity securities,
partnership interests or similar ownership interests, issued, reserved for
issuance or outstanding. There are no subscriptions, options, warrants, equity
securities, partnership interests or similar ownership interests, calls, rights
(including preemptive rights), commitments or agreements of any character to
which the Company is a party or by which it is bound obligating the Company to
issue, deliver or sell, or cause to be issued, delivered or sold, or repurchase,
redeem or otherwise acquire, or cause the repurchase, redemption or acquisition
of, any shares of capital stock, partnership interests or similar ownership
interests of the Company or obligating the Company to grant, extend, accelerate
the vesting of or enter into any such subscription, option, warrant, equity
security, call, right, commitment or agreement.  There is no plan or arrangement
to issue shares of the Company’s common stock, except as set forth in this
Agreement.

 

Except as contemplated by this Agreement, there are no registration rights, and
there is no voting trust, proxy, rights plan, anti-takeover plan or other
agreement or understanding to which the Company is a party or by which it is
bound with respect to any equity security of any class of the Company, and there
are no agreements to which Company is a party, or of which the Company has
knowledge, which conflict with this Agreement or the transactions contemplated
herein or otherwise prohibit the consummation of the transactions contemplated
hereunder.

 



 6 

 

  

Section 3.07 SEC Filings; Financial Statements. 

 

(a) The Company has made available to Target and the Stockholders a correct and
complete copy, or there has been available on EDGAR, copies, of each report,
registration statement and definitive proxy and information statement filed by
the Company with the SEC since May 1, 2016 (the “Company SEC Reports”). As of
their respective dates, the Company SEC Reports: (i) were prepared in accordance
and complied in all material respects with the requirements of the Securities
Act or the Exchange Act, as the case may be, and the rules and regulations of
the SEC thereunder applicable to such Company SEC Reports, and (ii) did not at
the time they were filed (and if amended or superseded by a filing prior to the
date of this Agreement then on the date of such filing and as so amended or
superseded) contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(b) Included in the Company SEC Reports are the audited balance sheets of the
Company as of April 30, 2017 and 2016 and the related audited statements of
operations and comprehensive loss, stockholders’ equity and cash flows for April
30, 2017 and 2016, together with the notes to such statements and the report of
its independent certified public accountants thereon, and the unaudited interim
balance sheet of the Company as of October 31, 2017 and the unaudited statements
of operations and comprehensive loss and cash flows for the six month and three
month periods ended October 31, 2017 and 2016, together with the notes to such
statements

 

(c) Each set of financial statements (including, in each case, any related notes
thereto) contained in the Company SEC Reports comply as to form in all material
respects with the published rules and regulations of the SEC with respect
thereto, were prepared in accordance with U.S. GAAP applied on a consistent
basis throughout the periods involved (except as may be indicated in the notes
thereto) and each fairly presents in all material respects the financial
position of the Company at the respective dates thereof and the results of its
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements were or are subject to normal adjustments which
were not or are not expected to have a  material adverse effect upon the
business, prospects, management, properties, operations, condition (financial or
otherwise) or results of operations of the Company, taken as a whole (“Material
Adverse Effect”). The balance sheets of the Company included in the Company SEC
Reports are true and accurate and present fairly as of their respective dates
the financial condition of the Company.  As of the date of such balance sheets,
except as and to the extent reflected or reserved against therein, the Company
had no liabilities or obligations (absolute or contingent) which should be
reflected in the balance sheets or the notes thereto prepared in accordance with
U.S. GAAP, and all assets reflected therein are properly reported and present
fairly the value of the assets of the Company, in accordance with U.S. GAAP. The
statements of operations, stockholders’ equity and cash flows reflect fairly the
information required to be set forth therein by U.S GAAP. Except as set forth in
the Company Schedules, the Company has no material liabilities, direct or
indirect, matured or unmatured, contingent or otherwise.

 

(d) The Company has no material liabilities with respect to the payment of any
federal, state, county, local or other taxes (including any deficiencies,
interest or penalties), except for taxes accrued but not yet due and payable.

 

(e) Except as set forth in the Company Disclosure Schedules, the Company has
timely filed (or filed requests for extensions of time within which to file) all
state, federal or local income and/or franchise tax returns required to be filed
by it from inception to the date hereof.  Each of such income tax returns
reflects the taxes due for the period covered thereby, except for amounts which,
in the aggregate, are immaterial.

  

(f) The books and records, financial and otherwise, of the Company are in all
material aspects complete and correct and have been maintained in accordance
with U.S. GAAP consistently applied throughout the periods involved.

 



 7 

 

 



Section 3.08 Absence of Certain Changes or Events.  Since October 31, 2017:

 

(a) There has not been (i) any material adverse change in the business,
operations, properties, assets or condition of the Company or (ii) any damage,
destruction or loss to the Company (whether or not covered by insurance)
materially and adversely affecting the business, operations, properties, assets
or condition of the Company.

 

(b) The Company has not (i) amended the Company Charter Documents, except as may
be required by this Agreement; (ii) declared or made, or agreed to declare or
make any payment of dividends or distributions of any assets of any kind
whatsoever to stockholders or purchased or redeemed, or agreed to purchase or
redeem, any of its capital stock; (iii) waived any rights of value which in the
aggregate are outside of the ordinary course of business or material considering
the business of the Company; (iv) made any material change in its method of
management, operation, or accounting; (v) entered into any transactions or
agreements other than in the ordinary course of business and as contemplated
hereby; (vi) made any accrual or arrangement for or payment of bonuses or
special compensation of any kind or any severance or  termination pay to any
present or former officer or employee; (vii) increased the rate of compensation
payable or to become payable by it to any of its officers or directors or any of
its salaried employees whose monthly compensation exceed $1,000; or  (viii) made
any increase in any profit sharing, bonus, deferred compensation, insurance,
pension, retirement, or other employee benefit plan, payment, or arrangement,
made to, for or with its officers, directors, or employees.

 

(c) The Company has not (i) granted or agreed to grant any options, warrants, or
other rights for its stock, bonds, or other corporate securities calling for the
issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred, or
become subject to, any material obligation or liability (absolute or contingent)
except liabilities incurred in the ordinary course of business; (iii) paid or
agreed to pay any material obligations or liabilities (absolute or contingent)
other than current liabilities reflected in or shown on the most recent Company
balance sheet and current liabilities incurred since that date in the ordinary
course of business and professional and other fees and expenses in connection
with the preparation of this Agreement and the consummation of the transaction
contemplated hereby; (iv) sold or transferred, or agreed to sell or transfer,
any of its assets, properties, or rights (except assets, properties, or rights
not used or useful in its business which, in the aggregate have a value of less
than $1,000), or canceled, or agreed to cancel, any debts or claims (except
debts or claims which in the aggregate are of a value less than $1,000); (v)
made or permitted any amendment or termination of any contract, agreement, or
license to which it is a party if such amendment or termination is material,
considering the business of the Company; or (vi) issued, delivered or agreed to
issue or deliver, any stock, bonds or other corporate securities including
debentures (whether authorized and unissued or held as treasury stock), except
in connection with this Agreement.

 

  (d)  The Company has not become subject to any law or regulation which
materially and adversely affects, or in the future, may adversely affect, the
business, operations, properties, assets or condition of the Company.

 

Section 3.09 Litigation and Proceedings.  There are no actions, suits,
proceedings or investigations pending or, to the knowledge of the Company,
threatened against the Company, or affecting the Company or its properties, at
law or in equity, before any court or other governmental agency or
instrumentality, domestic or foreign, or before any arbitrator of any kind,
except as disclosed in the Company Disclosure Schedule 3.09.  The Company is not
in default with respect to any judgment, order, writ, injunction, decree, award,
rule or regulation of any court, arbitrator, or governmental agency or
instrumentality.

 

Section 3.10 Compliance With Laws and Regulations.  The Company has complied
with all applicable statutes and regulations of any federal, state, or other
applicable governmental entity or agency thereof.

 

  Section 3.11   Company Disclosure Schedules.  The Company has delivered to
Target and the Stockholders a schedule of any exceptions to the representations
made herein (the “Company Disclosure Schedules”), certified by the chief
executive officer of the Company as complete, true, and correct as of the date
of this Agreement in all material respects. The Company shall promptly update
the Company Disclosure Schedules and the information and data delivered to the
Target and the Stockholders hereunder after the date hereof up to and including
the Closing Date.

 

 8 

 

 

ARTICLE IV

PLAN OF EXCHANGE

 

Section 4.01 The Exchange. On the terms and subject to the conditions set forth
in this Agreement, each of the Stockholders by executing this Agreement, shall
assign, transfer and deliver, free and clear of all liens, pledges,
encumbrances, charges, restrictions or known claims of any kind, nature, or
description, the number of shares of Target set forth on Table 1 attached
hereto, constituting all of the shares of Target held by such Stockholder. In
exchange for the transfer of such securities by the Stockholders, the Company
shall issue to the Stockholders, their affiliates or assigns, a total of ______
shares of the Company’s common stock in such proportions as indicated on Table 1
attached hereto. Each of the Stockholders shall, on surrender of their
certificate or certificates representing such Stockholder’s shares to the
Company or its registrar or transfer agent, be entitled to receive a certificate
or certificates evidencing his proportionate interest in the Exchange Shares.
The Stockholders acknowledge that the distribution of the Exchange Shares among
them has been determined by agreement among them.



Upon consummation of the Exchange, all of the issued and outstanding shares of
Target shall be held by the Company.



Section 4.02 Closing.  The closing (the “Closing” or the “Closing Date”) of the
transactions contemplated by this Agreement shall occur contemporaneously with
the execution of this Agreement upon the exchange of the shares of Target and
the Company as described in Section 4.01 herein.



Section 4.03 Closing Events.  At the Closing, or as soon as reasonably
practicable thereafter, the Company, Target and the Stockholders shall execute,
acknowledge, and deliver (or shall ensure to be executed, acknowledged, and
delivered), any and all certificates, opinions, financial statements, schedules,
agreements, resolutions, rulings or other instruments required by this Agreement
to be so delivered at or prior to the Closing, together with such other items as
may be reasonably requested by the parties hereto and their respective legal
counsel in order to effectuate or evidence the transactions contemplated hereby.

 

ARTICLE V

SPECIAL COVENANTS

 

Section 5.01 Delivery of Books and Records.   At the Closing, Target shall
deliver to the Company, the originals of the corporate minute books, books of
account, contracts, records, and all other books or documents of Target which is
now in the possession of Target or its representatives.

Section 5.02 Third Party Consents and Certificates.  Target and the Company
agree to cooperate with each other in order to obtain any required third party
consents to this Agreement and the transactions herein contemplated.

Section 5.03 Filing of Form 8-K Reporting Share Exchange. The Company will file
a Current Report on Form 8-K with the SEC reporting the Share Exchange (the
“Share Exchange Form 8-K”) within four business days after the closing of the
Share Exchange.

Section 5.04 Target to Deliver to the Company Its Audited Financial Statements
for the Year Ended December 31, 2017. Target will deliver a true and correct
copy of its audited financial statements as at and for the year ended December
31, 2017, including a balance sheet at December 31, 2017 and the related
statements of operations, stockholders’ equity and cash flows for the year ended
December 31, 2017, together with the notes to such statements and the report of
its independent certified public accountants thereon, not later than February
28, 2018, for filing as part of an amendment to the Share Exchange Form 8-K.

Section 5.03 Indemnification.



(a) Target hereby agrees to indemnify the Company and each of the officers,
agents and directors of Acquirer as of the date of execution of this Agreement
against any loss, liability, claim, damage, or expense (including, but not
limited to, any and all expense whatsoever reasonably incurred in investigating,
preparing, or defending against any litigation, commenced or threatened, or any
claim whatsoever) (the “Loss”), to which it or they may become subject arising
out of or based on any inaccuracy appearing in or misrepresentations made under
Article I of this Agreement.  The indemnification provided for in this paragraph
shall survive the Closing and consummation of the transactions contemplated
hereby and termination of this Agreement for one year following the Closing.

 



 9 

 

  

(b)  Each of the Stockholders, severally but not jointly, agrees to indemnify
the Company and each of the officers, agents and directors of the Company as of
the date of execution of this Agreement against any Loss, to which it or they
may become subject arising out of or based on any inaccuracy appearing in or
misrepresentations made under Article II of this Agreement.  The indemnification
provided for in this paragraph shall survive the Closing and consummation of the
transactions contemplated hereby and termination of this Agreement for one year
following the Closing.

 

Section 5.04 The Acquisition of Exchange Shares.  Target and the Company
understand and agree that the consummation of this Agreement including the
issuance of the Exchange Shares to the Stockholders in exchange for the Exchange
Shares as contemplated hereby constitutes the offer and sale of securities under
the Securities Act and applicable state statutes.  Target and the Company agree
that such transactions shall be consummated in reliance on exemptions from the
registration and prospectus delivery requirements of such statutes, which
depend, among other items, on the circumstances under which such securities are
acquired.

 

(a) In connection with the transaction contemplated by this Agreement, Target
and the Company shall each file, with the assistance of the other and their
respective legal counsel, such notices, applications, reports, or other
instruments as may be deemed by them to be necessary or appropriate in an effort
to document reliance on such exemptions, all to the extent and in the manner as
may be deemed by such parties to be appropriate.

 

(b) In order to more fully document reliance on the exemptions as provided
herein, the Company, Target and the Stockholders shall execute and deliver to
the other, at or prior to the Closing, such further letters of representation,
acknowledgment, suitability, or the like as the Company or Target and their
respective counsel may reasonably request in connection with reliance on
exemptions from registration under such securities laws.

 

(c) The Stockholders acknowledge that the basis for relying on exemptions from
registration or qualifications are factual, depending on the conduct of the
various parties, and that no legal opinion or other assurance will be required
or given to the effect that the transactions contemplated hereby are in fact
exempt from registration or qualification. 

 

ARTICLE VI

MISCELLANEOUS

 

Section 6.01 Brokers.   Target and the Company agree that, except as set out on
Schedule 6.01 attached hereto, there were no finders or brokers involved in
bringing the parties together or who were instrumental in the negotiation,
execution or consummation of this Agreement.  Target and the Company agree to
indemnify the other against any claim by any third person other than those
described above for any commission, brokerage, or finder’s fee arising from the
transactions contemplated hereby based on any alleged agreement or understanding
between the indemnifying party and such third person, whether express or implied
from the actions of the indemnifying party.

 

Section 6.02 Governing Law.  This Agreement shall be governed by, enforced, and
construed under and in accordance with the laws of the United States of America
and, with respect to the matters of state law, with the laws of the State of
Nevada.  Venue for all matters shall be in New York, New York, without giving
effect to principles of conflicts of law thereunder.  Each of the parties (a)
irrevocably consents and agrees that any legal or equitable action or
proceedings arising under or in connection with this Agreement shall be brought
exclusively in the federal courts of the United States. By execution and
delivery of this Agreement, each party hereto irrevocably submits to and
accepts, with respect to any such action or proceeding, generally and
unconditionally, the jurisdiction of the aforesaid court, and irrevocably waives
any and all rights such party may now or hereafter have to object to such
jurisdiction.

 



 10 

 

  

Section 6.03 Notices.   Any notice or other communications required or permitted
hereunder shall  be in writing and shall be sufficiently given if personally
delivered to it or sent by telecopy, overnight courier or registered mail or
certified mail, postage prepaid, addressed to the recipient at such address as
it has provided to the other parties hereto at the time of execution of this
Agreement or such other addresses as shall be furnished in writing by any party
in the manner for giving notices hereunder, and any such notice or communication
shall be deemed to have been given (i) upon receipt, if personally delivered,
(ii) on the day after dispatch, if sent by overnight courier, (iii) upon
dispatch, if transmitted by telecopy and receipt is confirmed by telephone and
(iv) three (3) days after mailing, if sent by registered or certified mail.

 

                  Section 6.04 Attorney’s Fees.  In the event that either party
institutes any action or suit to enforce this Agreement or to secure relief from
any default hereunder or breach hereof, the prevailing party shall be reimbursed
by the losing party for all costs, including reasonable attorney’s fees,
incurred in connection therewith and in enforcing or collecting any judgment
rendered therein.

 

Section 6.05 Schedules; Knowledge.  Each party is presumed to have full
knowledge of all information set forth in the other party’s schedules delivered
pursuant to this Agreement.

 

Section 6.06 Third Party Beneficiaries.  This Agreement is strictly between
Target and the Company, and, except as specifically provided, no director,
officer, stockholder (other than the Stockholders), employee, agent, independent
contractor or any other person or entity shall be deemed to be a third party
beneficiary of this Agreement. 

 

Section 6.07 Expenses. Each of Target and the Company will bear their own
respective expenses, including legal, accounting and professional fees, incurred
in connection with the Exchange or any of the other transactions contemplated
hereby.

 

Section 6.08 Entire Agreement.  This Agreement represents the entire agreement
between the parties relating to the subject matter thereof and supersedes all
prior agreements, understandings and negotiations, written or oral, with respect
to such subject matter.

 

Section 6.09 Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the Closing Date and the
consummation of the transactions herein contemplated for a period of one year.

 

Section 6.10 Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.

 

Section 6.11 Amendment or Waiver.  Every right and remedy provided herein shall
be cumulative with every other right and remedy, whether conferred herein, at
law, or in equity, and may be enforced concurrently herewith, and no waiver by
any party of the performance of any obligation by the other shall be construed
as a waiver of the same or any other default then, theretofore, or thereafter
occurring or existing.  

 

[Signature Pages Follow]

 



 11 

 



 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Agreement to
be executed by their respective officers, hereunto duly authorized, as of the
date first-above written.

 

Eternity Healthcare Inc.         By: /s/ Weitao Wang     Weitao Wang      Chief
Executive Officer  

 

Hong Kong Trillion Holdings Limited         By: /s/ Yu Yuan Wu     Name: Yu Yuan
Wu     Title:  CTO  

 

Guizho Tongren Healthy China Biotechnology Co. Ltd.         By: /s/ Zheng Jun  
Name: Zheng Jun   Title: CEO  

 

Accepted and Approved by the Stockholders:         Guizho Tongren Zoken
Biotechnology Co. Ltd.         By: /s/ Hu Zhixiong     Name: Hu Zhixiong    
Title:  General Manager  

 

Guizho Zhongjing Times Management Co. Ltd.         By: /s/ Li Jun     Name: Li
Jun    

Title: CFO

 

 



 12 

 

 

 

Table 1

 

  Exchange Shares to be Issued

 



 Name of Stockholder     Number of Exchange Shares     Target Shares           
 Number      Percent                    

 





     

 

 13 

 

 

 

 

 

 

Share Exchange Agreement

Target Disclosure Schedules

Exceptions to Representations  

 

         

 

 

 

 14 

 

 

 

 

 

Share Exchange Agreement

Company Disclosure Schedules

Exceptions to Representations

 

 

 



 15 

